Order entered May 12, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00224-CR

                         SYLVIA RENE WILLIAMS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 401-81042-10

                                        ORDER
       We GRANT appellant’s May 6, 2014 motion to extend time to file motion for rehearing

and rehearing en banc. The motion for rehearing and rehearing en banc received by the Court

May 6, 2014 is ORDERED timely filed.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE